Opinion by
Judge Pryor:
We are inclined to concur with the court below in adjudging to the appellee a lien on the land for his execution debt, but this did not give him a lien on the equity of redemption. When the land was sold under his execution the lien was exhausted, and to sell the equity of the debtor it was necessary to make another levy. Before this was done the rights of another creditor intervened, who levied his execution, or had it levied, on the equity of redemption; and if the proceeding was regular this creditor was invested by his purchase with the right to redeem. This lien of the appellee was created prior to the amendment of the exemption laws enacted at the session 1879-80, and can not be enlarged so as to come within the provisions of that law, even if that law can be construed as giving the creditor a lien by his execution on the land first, and then on the equity of redemption. We see no objection to sub*356jecting it, however, unless the right has passed to the appellant. He should have been made a party defendant, if his levy is prior in date and otherwise proper, that is, on a valid judgment to which he has priority. '

John W. Compton, Lemis McQuown, for appellants.

W. S. Maxey, for appellee.
Judgment reversed and cause remanded for further proceedings consistent with this opinion.